Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a device for delivering high amplitude and broadband mechanical pulses to treat a lesion present in a blood vessel, comprising, inter alia: a catheter body extending between a first proximal end and a first distal end along a longitudinal axis; an inflatable balloon secured to the catheter body and being adjustable between an inflated configuration and a deflated configuration; and at least one mechanical waveguide; wherein the at least one mechanical waveguide is operatively connectable to a source of high amplitude and broadband mechanical pulses and a second distal end for propagating the high amplitude and broadband mechanical pulses from the second proximal end to the second distal end, and wherein the mechanical waveguide is secured to at least a portion of the catheter body between the first proximal end and the first distal end.
For comparison to the present invention, prior-art reference Spano (U.S. Pat. No. 10,245,051), for example, discloses a device for delivering mechanical waves comprising: a catheter body extending between a first proximal end and a first distal end along a longitudinal axis; an inflatable balloon secured to the catheter body and being adjustable between an inflated configuration and a deflated configuration; and at least one mechanical waveguide extending between a second proximal end operatively connectable to a source of mechanical pulses.  However, Spano does not disclose that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brouillette et al. (U.S. Pat. No. 11,065,645) teach generating a high amplitude mechanical pulse.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771